Exhibit 10.2

 

Execution Version

 

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of August 12, 2019 between SEQUENTIAL BRANDS GROUP, INC.,
a Delaware corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
administrative agent and collateral agent (the “Agent”), in consideration of the
mutual covenants herein contained and benefits to be derived herefrom.

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
that certain Third Amended and Restated Credit Agreement dated as of July 1,
2016 (as amended, restated, supplemented or modified and in effect as of the
date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement as
amended hereby, the “Amended Credit Agreement”);

 

WHEREAS, the Borrower, the Guarantors, the Required Lenders and the Agent (at
the direction of the Required Lenders) have agreed to amend the Existing Credit
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.         Incorporation of Terms.   All capitalized terms not otherwise defined
herein shall have the same meaning as in the Amended Credit Agreement.

2.         Representations and Warranties.  The Borrower hereby represents and
warrants that (i) no Default or Event of Default exists under the Existing
Credit Agreement or under any other Loan Document on and as of the date hereof,
and (ii) after giving effect to this Amendment, all representations and
warranties contained in the Amended Credit Agreement and the other Loan
Documents are true and correct, in all material respects, on and as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects.

3.         Amendments to Existing Credit Agreement.

a.          Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following new definitions in appropriate alphabetical order:

“Third Amendment” means that certain Third Amendment to Third Amended and
Restated Credit Agreement dated as of August 12, 2019.

“Third Amendment Add-backs” has the meaning set forth in the definition of
“Consolidated EBITDA”.










“Third Amendment Effective Date” means the date that all conditions precedent as
set forth in Section 4 of the Third Amendment have been satisfied.

“Third Amendment Permitted Debt Basket” has the meaning set forth in clause (a)
of the definition of “Permitted Indebtedness”.

“Transformative Acquisition”  shall mean any acquisition, series of
acquisitions, Investment or series of Investments in which the aggregate
consideration is at least $125,000,000 and (i) that is not permitted by the
terms of this Agreement immediately prior to the consummation of such
acquisition or (ii) that would not provide the Borrower and its Subsidiaries
with adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

b.         The definition of “Consolidated EBITDA” as set forth in Section 1.01
of the Existing Credit Agreement is hereby amended by adding the following
paragraphs immediately to the end thereof:

“Notwithstanding the foregoing or anything set forth in this Agreement to the
contrary, Consolidated EBITDA for the Fiscal Quarter set forth below shall be
deemed to be the amount set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

Consolidated EBITDA

Fiscal Quarter Ended September 30, 2018

$20,948,673.84

Fiscal Quarter Ended December 31, 2018

$27,402,489.75

Fiscal Quarter Ended March 31, 2019

$16,866,352.62

Fiscal Quarter Ended June 30, 2019

$18,272,063.38

 

With respect to the calculation of Consolidated EBITDA for any Fiscal Quarter
(or the specified Fiscal Quarters set forth below) and without duplication of
any add-backs otherwise included above for such period, the following amounts
shall be added back to Consolidated EBITDA: (I) fees, costs and expenses related
to, or in incurred in connection with, the Loan Documents and the BoA Credit
Agreement, all amendments thereto and all Permitted Refinancing thereof
(including without limitations, fees paid to the lenders thereunder), (II) fees,
costs, expenses and reserves incurred or established in connection with
settlements, litigations, claims or similar actions, in an amount not to exceed
$250,000 in any Fiscal Year, (III) fees, costs, expenses and reserves incurred
or established in connection with the Specified Matter (as defined in the fee
letter, dated as of the date hereof, by and among the Borrower and the Agent) in
an amount not to exceed the Specified Amount (as defined in the fee letter,
dated as of the date hereof, by and among the Borrower and the Agent), (IV) (x)
fees, costs, expenses, losses and charges related





-2-




to, or in incurred in connection with, amendments to or termination of any Lease
or sub-lease, in an amount not to exceed $800,000 for any period of twelve (12)
month and (y) subject to the consent of the KKR Representative (such consent not
be unreasonably delayed, withheld or conditioned (it being acknowledged that
such consent shall not be deemed “unreasonably withheld” if the amount of the
add-back is unacceptable to the KKR Credit Representative in its good faith
credit judgment)), all fees, costs, expenses, losses and charges related to, or
incurred in connection with a buy-out of any Lease or sub-lease by the Borrower
or any other Loan Party so long as immediately before and after giving pro forma
effect to such buy-out, (a) no Default or Event of Default shall have occurred
and be continuing, (b) the Borrower and its Subsidiaries can demonstrate that
(1) the Consolidated Total Leverage Ratio, as of the last day of the four Fiscal
Quarter period most recently ended for which financial statements have been
provided in accordance with Section 6.01, is no greater than 0.50x less than the
applicable covenant level set forth in Section 7.15(a) for such period and (2)
the Consolidated First Lien/First Out Leverage Ratio, as of the last day of the
four Fiscal Quarter period most recently ended for which financial statements
have been provided in accordance with Section 6.01 is no greater than 0.50x less
than the applicable covenant level set forth in Section 7.15(b), in each case as
if such buy out occurred on the first day of such period and before giving
effect to the add-back contemplated in this clause (IV)(y) and (c) the sum of
unrestricted cash on hand of the Borrower and its Subsidiaries plus Availability
shall be greater than $10,000,000, (V) with respect to the calculation of
Consolidated EBITDA for the Fiscal Quarter ended March 31, 2020, fees, costs and
expenses related to, or incurred in connection with, the MSLO Transaction
(including, without limitations, transaction costs, severance and other
employment-related payments), in an amount not to exceed $800,000.00 and (VI)
with respect to the calculation of Consolidated EBITDA for each of the Fiscal
Quarters ended September 30, 2019, December 31, 2019, March 31, 2020, June 30,
2020 and September 30, 2020, pro forma cost savings, operating expense
reductions, operating improvements, synergies and business optimization
(including, without limitations, reductions in lease or sub-lease payments and
employment-related payments) that are reasonably identifiable, reasonably
factually supportable and projected by the Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) on or before September 30, 2020, in an amount not to exceed, (a) for
the Fiscal Quarter ended September 30, 2019, $2,744,329.54, (b) for the Fiscal
Quarter ended December 31, 2019,  $2,267,353.58, (c) for the Fiscal Quarter
ended March 31, 2020,  $612,000.00, (d) for the Fiscal quarter ended June 30,
2020,  $250,000.00 and (e) for the Fiscal Quarter ended September 30, 2020,
$100,000.00; provided further, that up to 10% of the aggregate amount of the
amounts set forth in this paragraph that were not added back to Consolidated
EBITDA of the Fiscal Quarter specified with respect to such amounts may be added
back to Consolidated EBITDA of the next following Fiscal Quarter. The add-backs
set forth in this paragraph are collectively referred to as the “Third Amendment
Add-backs”.”





-3-




c.          The definition of “Consolidated Excess Cash Flow” as set forth in
Section 1.01 of the Existing Credit Agreement is hereby amended by replacing
clause (D) set forth therein in its entirety to read as follows:

“(D) the amount of cash payments made during such period and added back to
Consolidated EBITDA pursuant to clauses (iv) and (vii) of the definition of
“Consolidated EBITDA” and the cash payments made during such period and added
back to the Consolidated EBITDA pursuant to the Third Amendment Add-backs.

d.         The definition of “Consolidated First Lien/First Out Leverage Ratio”
as set forth in Section 1.01 of the Existing Credit Agreement is hereby amended
by adding the following paragraph immediately to the end thereof:

“For purposes of calculating the Consolidated First Lien/First Out Leverage
Ratio, unrestricted cash equivalents and cash and cash equivalents restricted in
favor of the Agent or the BoA Agent pursuant to one or more Blocked Account
Agreements, in an aggregate amount not to exceed $5,000,000, will in each case
be excluded from Indebtedness.”

e.          The definition of “Consolidated Total Leverage Ratio” as set forth
in Section 1.01 of the Existing Credit Agreement is hereby amended by adding the
following paragraph immediately to the end thereof:

“For purposes of calculating the Consolidated Total Leverage Ratio, unrestricted
cash equivalents and cash and cash equivalents restricted in favor of the Agent
or the BoA Agent pursuant to one or more Blocked Account Agreements, in an
aggregate amount not to exceed $5,000,000, will in each case be excluded from
Indebtedness.”

f.          Clause (a) of the definition of “Permitted Indebtedness” as set
forth in Section 1.01 of the Existing Credit Agreement is hereby amended and
restated to read as follows:

“(a)      (i) Indebtedness in respect of the BoA Credit Agreement and any
Permitted Refinancing thereof (collectively, the “BoA Facility”); provided that
(A) the aggregate outstanding principal amount of any Indebtedness in respect of
the BoA Facility shall not exceed $350,000,000 in the aggregate (as such amount
may be increased by up to an amount that would not result in the Consolidated
First Lien/First Out Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter of the Borrower for which financial statements are required
to have been delivered hereunder by the Borrower to exceed 3.00:1.00, after
giving pro forma effect to the incurrence of such incremental loans under the
BoA Facility, pursuant to the incremental provisions therein as in effect on the
First Amendment Effective Date) at any time; provided further that in no event
from and after the Third Amendment Effective Date shall Indebtedness be
permitted to be borrowed, extended or incurred under the BoA Facility other than
(x) Revolving Credit Extensions (as defined in the BoA Credit Agreement as in
effect on the Second





-4-




Amendment Effective Date) in an amount not to exceed $30,000,000 and (y) any
Permitted Refinancing (which may be in form of Revolving Credit Extensions or
other forms of Indebtedness under the BoA Credit Agreement that are permitted
hereunder and under the Intercreditor Agreement) of Indebtedness in respect of
the BoA Facility outstanding as of the Third Amendment Effective Date (clause
(x) and (y) collectively referred to as the “Third Amendment Permitted Debt
Basket”) and (B) any Indebtedness in respect of the BoA Facility shall not have
an earlier maturity date than the Maturity Date or a Weighted Average Life to
Maturity shorter than that of the BoA Facility in effect on the First Amendment
Effective Date and (ii) any other Indebtedness outstanding on the Third A&R
Effective Date and listed on Schedule 7.03 hereto and, in the case of the
foregoing clause (ii), any Permitted Refinancing thereof.”

g.         Section 2.04(d) of the Existing Credit Agreement is hereby amended by
adding the following to the end thereof:

“Notwithstanding the foregoing, no payment under this Section 2.04(d) shall be
required with respect to Consolidated Excess Cash Flow for the Fiscal Year
ending December 31, 2019.”

h.         Section 2.06(a) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(a)      In addition to the mandatory prepayment provisions set forth in
Section 2.04 above, commencing on September 30, 2020 (and, for the avoidance of
doubt, no such mandatory prepayments under this clause (a) shall be required to
be made from the Third Amendment Effective Date until September 30, 2020), the
Borrower shall repay the Initial Term Loan in an amount equal to, $1,000,000 on
each of March 31, June 30, September 30 and December 31 of each calendar year.”

i.          Section 2.08(b) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(b)      Early Termination Fee.  In the event that the Borrower prepays or
repays all or part of the Loans pursuant to Section 2.04 (unless such prepayment
or repayment is made pursuant to Section 2.04(b),  2.04(c),  2.04(d) (in each
case, regardless of whether any prepayment or repayment is required to be made
pursuant to Section 2.04 of the BoA Credit Agreement (as in effect on the Third
Amendment Effective Date) at such time from the applicable proceeds) or 2.06(a))
or as a result of an acceleration of the Loans pursuant to Section 8.02, then
the Borrower shall pay to the Agent, for the ratable benefit of the Lenders, a
fee (the “Early Termination Fee”) equal to (i) if such prepayment or repayment
occurs on or after the Third Amendment Effective Date and prior to the twelfth
(12th) month anniversary of the Third Amendment Effective Date, three percent
(3%) of the outstanding principal amount of the Loans prepaid or repaid at such
time, (ii) if such prepayment or repayment occurs on or after the twelfth (12th)
month anniversary of the Third Amendment Effective Date and prior to the
twenty-fourth





-5-




(24th) month anniversary of the Third Amendment Effective Date, two percent (2%)
of the outstanding principal amount of the Loans prepaid or repaid at such time
or (iii) if such prepayment or repayment occurs on or after the twenty-fourth
(24th) month anniversary of the Third Amendment Effective Date and prior to the
thirty-sixth (36th) month anniversary of the Third Amendment Effective Date, one
percent (1%) of the outstanding principal amount of the Loans prepaid or repaid
at such time; provided, that if such prepayment or repayment occurs on or after
the thirty-sixth (36th) month anniversary of the Third Amendment Effective Date,
no Early Termination Fee shall be due and payable; provided further, that if
such prepayment or repayment is made in connection with or immediately following
a Change of Control or Transformative Acquisition, the Early Termination Fee
shall instead be (i) if such prepayment or repayment occurs on or after the
Third Amendment Effective Date and prior to the twelfth (12th) month anniversary
of the Third Amendment Effective Date, two percent (2%) of the outstanding
principal amount of the Loans prepaid or repaid at such time, (ii) if such
prepayment or repayment occurs on or after the twelfth (12th) month anniversary
of the Third Amendment Effective Date and prior to the twenty-fourth (24th)
month anniversary of the Third Amendment Effective Date, one percent (1%) of the
outstanding principal amount of the Loans prepaid or repaid at such time or
(iii) if such prepayment or repayment occurs on or after the twenty-fourth
(24th) month anniversary of the Third Amendment Effective Date, no Early
Termination Fee shall be due and payable.  All parties to this Agreement agree
and acknowledge that the Lenders will have suffered damages on account of the
prepayment of the Loans during such timeframe set forth in this Section 2.08(b)
and that, in view of the difficulty in ascertaining the amount of such damages,
the Early Termination Fee constitutes reasonable compensation and liquidated
damages to compensate the Lenders on account thereof.”

 

j.          Section 7.03(a) of the Existing Credit Agreement is hereby amended
by replacing the proviso that follows immediately after “Permitted Indebtedness”
with the following:

“; provided, however, that from and after the Third Amendment Effective Date the
only Permitted Indebtedness that may be incurred by the Borrower shall be
pursuant to clause (a) thereof but subject to Third Amendment Permitted Debt
Basket.”

4.         Conditions to Effectiveness.  This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent (at the direction of the Required Lenders):

a.          This Amendment shall have been duly executed and delivered by the
Borrower, the other Loan Parties, and the Required Lenders, and the Agent shall
have received evidence thereof.

b.         All action on the part of the Borrower and the other Loan Parties
necessary for the valid execution, delivery and performance by the Borrower and
the other Loan





-6-




Parties of this Amendment and the other Loan Documents shall have been duly and
effectively taken.

c.          After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

d.         The Borrower shall have paid in full all fees and expenses of the
Agent (including the reasonable and documented fees and expenses of counsel for
the Agent) due and payable on or prior to the Third Amendment Effective Date,
and in the case of expenses, to the extent invoiced at least one (1) Business
Day prior to the Third Amendment Effective Date.

5.         Consent to BoA Amendment.  The Agent, on behalf of itself and the
Secured Parties, hereby consents to the terms and conditions of an amendment to
the BoA Credit Agreement (the “BoA Amendment”; the effective date on which such
BoA Amendment is effective, the “BoA Amendment Effective Date”) consisting of
the amendments and modifications set forth in Annex I hereto and the payment of
any fees in connection therewith, and acknowledges and agrees that, on and after
the BoA Amendment Effective Date, all references in the Amended Credit Agreement
and the Intercreditor Agreement to the “BoA Credit Agreement” or the “BofA
Credit Agreement” shall mean and refer to the BoA Credit Agreement, as amended
by the BoA Amendment.

6.         Amendment Fee.  On the Third Amendment Effective Date, the Borrower
will pay an amendment fee to the Agent for the benefit of each Lender in the
amount set forth in that side letter entered into between the Agent (at the
direction of the Required Lenders) and the Borrower on the Third Amendment
Effective Date.

7.         Binding Effect.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns.

8.         Reaffirmation of Obligations.  The Borrower hereby ratifies the Loan
Documents and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Documents applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

9.         Loan Document.  This Amendment shall constitute a Loan Document under
the terms of the Amended Credit Agreement.

10.       Multiple Counterparts.   This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Amendment.

11.       Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE BASED UPON, ARISING OUT OF OR





-7-




RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

12.       Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 10.14 and 10.15 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

13.       Agent Authorization.  Each of the undersigned Lenders hereby
authorizes Agent to execute and deliver this Amendment and the side letter
referenced in Section 6 on its behalf and, by its execution below, each of the
undersigned Lenders agrees to be bound by the terms and conditions of this
Amendment.

 

 



-8-




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

BORROWER:

 

 

 

SEQUENTIAL BRANDS GROUP, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

GUARANTORS:

 

 

 

SQBG, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SEQUENTIAL LICENSING, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

WILLIAM RAST LICENSING, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

HEELING SPORTS LIMITED

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

B®AND MATTER, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 





[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

SBG FM, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SBG UNIVERSE BRANDS, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

GALAXY BRANDS LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

THE BASKETBALL MARKETING COMPANY, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

AMERICAN SPORTING GOODS CORPORATION

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

LNT BRANDS LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

JOE’S HOLDINGS LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 





[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

GAIAM BRAND HOLDCO, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

GAIAM AMERICAS, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SBG-GAIAM HOLDINGS, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 





[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent

 

 

 

 

By: 

/s/ Andrew Lennon

 

Name: 

Andrew Lennon

 

Title:

Banking Officer

 





[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




LENDERS:

 

 

 

 

FS KKR CAPITAL CORP

 

 

 

 

By: 

/s/ Jessica Woolf

 

Name: 

Jessica Woolf

 

Title:

Authorized Signatory

 

 

 

DARBY CREEK LLC

 

 

 

 

By: 

/s/ Jessica Woolf

 

Name: 

Jessica Woolf

 

Title:

Authorized Signatory

 

 

 

FS INVESTMENT CORPORATION II

 

 

 

 

By: 

/s/ Jessica Woolf

 

Name: 

Jessica Woolf

 

Title:

Authorized Signatory

 

 

 

DUNLAP FUNDING LLC

 

 

 

 

By: 

/s/ Jessica Woolf

 

Name: 

Jessica Woolf

 

Title:

Authorized Signatory

 

 

 

FS INVESTMENT CORPORATION III

 

 

 

 

By: 

/s/ Jessica Woolf

 

Name: 

Jessica Woolf

 

Title:

Authorized Signatory

 





[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

APOLLO CENTRE STREET PARTNERSHIP, L.P.

 

 

 

 

By: 

Apollo Centre Street Advisors (APO DC), L.P., its general partner

 

By: 

Apollo Centre Street Advisors (APO DC‐GP), LLC, its general partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

 

 

APOLLO UNION STREET PARTNERS, L.P.

 

By: 

Apollo Union Street Advisors, L.P., its General Partner

 

By: 

Apollo Union Street Capital Management, LLC, its General Partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

 

 

APOLLO KINGS ALLEY CREDIT FUND, LP

 

 

 

 

By: 

Apollo Kings Alley Credit Advisors, L.P., its general partner

 

By: 

Apollo Kings Alley Credit Capital Management, LLC, its general partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

 

 

APOLLO MOULTRIE CREDIT FUND, L.P.

 

By: 

Apollo Moultrie Credit Fund Management, LLC, its investment manager

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 





[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

APOLLO TACTICAL VALUE SPN INVESTMENTS, L.P.

 

By: 

Apollo Tactical Value SPN Advisors (APO DC), L.P., its General Partner

 

By: 

Apollo Tactical Value SPN Capital Management (APO DC-GP), LLC, its General
Partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

 

 

APOLLO INVESTMENT CORPORATION

 

By: 

Apollo Investment Management, L.P., as Advisor

 

By: 

ACC Management, LLC, as its General Partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 





[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




ANNEX I to Third Amendment

 

Definition of “Consolidated EBITDA” – amendments and modifications conforming to
the amendments and modifications set forth in this Amendment with respect to
“Consolidated EBITDA”.

 

Definition of “Consolidated First Lien Leverage Ratio” – amendments and
modifications conforming to the amendments and modifications set forth in this
Amendment with respect to “Consolidated First Lien/First Out Leverage Ratio”.

 

Definition of “Revolver Commitment” – permanent reduction of the commitments to
an aggregate amount of $30,000,000 (and deletion of any ability to incur
additional Revolving Commitments under Section 2.14 of the BoA Credit Agreement
or otherwise).

 

Section 2.06(a) and (b) – amendments to reduce the prepayment obligations set
forth therein to no less than $2,500,000 per fiscal quarter.

 

Inclusion of a consent by (i) the BoA Agent to this Amendment and (ii) the
lenders under the BoA Facility to this Amendment and to an amendment to the
Intercreditor Agreement which amends the definition of “Maximum BofA Facility
Amount” to (x) amend the amount set forth in clause (a) thereof to be no greater
than 110% of the aggregate amount of the Indebtedness in respect of the BofA
Credit Agreement outstanding as of the Third Amendment Effective Date plus an
additional $33,000,000 and (y) delete clause (b) of such definition in its
entirety.

[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

